Citation Nr: 1135089	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-32 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for low back strain, status post laminectomy with fusion L5-S1, from June 17, 2009.

2.  Entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy, from June 17, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to February 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2009, the Board remanded the issue of entitlement to a higher rating for low back strain, status post laminectomy with fusion L5-S1, so that the Veteran could be afforded the hearing he requested.  In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In June 2010, the Board denied the claim for a rating in excess of 40 percent for low back strain, status post laminectomy with fusion L5-S1 for the period prior to June 17, 2009 and granted a separate 10 percent rating for right lower extremity radiculopathy.  The Board remanded the issues on the cover page for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The issue of entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 based on surgery in June 2009 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  Since June 17, 2009, the Veteran's low back disability has been manifested by pain, and some limitation of motion; ankylosis of the entire thoracolumbar spine and incapacitating episodes of at least 6 weeks during a 12 month period are not shown.  

2.  Since June 17, 2009, the Veteran's right lower extremity radiculopathy has been manifested by no more than mild incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for low back strain, status post laminectomy with fusion L5-S1, from June 17, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2010).

2.  The criteria for a rating in excess of 10 percent for right lower extremity radiculopathy, from June 17, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in July 2005, October 2006, and June 2008 letters.  These letters advised the Veteran of what information and evidence is needed to substantiate a claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The October 2006 and June 2008 letters also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  These letters further provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  These letters also advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The claims were last readjudicated in June 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and examination reports, private treatment records, and hearing testimony.  

In addition, the Board notes that the case was remanded in November 2009 to provide the Veteran with a hearing and in June 2010 to obtain VA treatment records, provide the Veteran with an examination, and to ask the Veteran to identify and authorize VA to obtain any outstanding treatment records to include from Central Georgia Rehabilitation.  The Veteran was provided a hearing with the undersigned in March 2010.  The requested VA treatment records were obtained and the Veteran was sent letters in June 2010 and December 2010 requesting authorization for VA to obtain any outstanding records (including from Central Georgia Rehabilitation).  The Veteran did not submit any additional authorization to obtain records.  A VA examination was performed in January 2011.  Accordingly, the requirements of the remand were accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different staged ratings may be assigned.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Here, the Veteran contends that he has back and leg pain, including "sciatica".  At his personal hearing, he testified that bending bothers him and his "sciatica" comes and goes as it pleases.  

The Veteran had back surgery (XLIF, L2-L3 and L3-L4 with interbody device placement and staged posterior spinal fusion with instrumentation, L2-L4) performed in June 2009.  The procedures were done in 2 stages, with the first being performed on June 17, 2009.  

During a May 2010 VA primary care appointment, the Veteran complained of chronic low back pain.  The nurse practitioner examining the Veteran noted postoperative diagnoses of extreme lateral interbody fusion with interbody device placed at L1-L3 and L3-L4, severe spondylosis at those levels, severe low back pain, and chronic right lower extremity radiculopathy.  Musculoskeletal examination revealed degenerative joint disease, radiculopathy symptoms, and complaints of continued chronic low back pain with range of motion.  The impression was chronic low back pain.  

The Veteran was afforded a VA spine examination in January 2011.  The claims file and medical records were reviewed by the examiner.  The Veteran reported no history of urinary or fecal incontinence or obstipation.  He also denied a history of fatigue and weakness.  He did report a history of decreased motion, stiffness, spasm, and spine pain.  There were no incapacitating episodes of spine disease.  He used a brace and could walk one quarter of a mile.  

Physical examination revealed an antalgic gait.  There were no abnormal spinal curvatures and the examiner specifically noted that there was no thoracolumbar spine ankylosis.  There was no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Flexion was to 40 degrees and extension to 10 degrees.  There was no objective evidence of pain following repetitive motion or additional limitations after 3 repetitions of range of motion.  Lower extremity reflexes were 2+.  There was decreased sensation to pinprick of the entire surface of the right lower extremity including the feet, decreased sensation to fine touch of the entire surface of the right leg proximal to the knee, and absent vibratory sense of the right lateral malleolus and patella.  The examiner commented that the sensory findings were not consistent with a sacroiliac radiculopathy.  Strength testing was 5/5 with normal muscle tone.  There was no muscle atrophy.  The diagnoses were lumbar disc disease and lumbar radiculopathy.  These diagnoses caused decreased mobility, pain, and problems with lifting and carrying.  


I. Low Back Disability

The Veteran's low back disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237-5243 (2010).  

Disabilities rated under Diagnostic Code 5237 are rated using the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula provides that, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply, in relevant parts.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Note (2) and Plate V indicate that the normal range of motion for the thoracolumbar spine as 0 to 90 degree forward flexion, 0 to 30 degrees extension, 0 to 30 degrees for right and left lateral flexion, and 0 to 30 degrees for right and left lateral rotation for a total combined range of motion of 240 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Under Diagnostic Code 5243, a 40 percent evaluation may be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  Id., Note 1.

Historically, a February 1976 rating decision granted service connection for low back strain and assigned a 10 percent rating.  In June 1999, the rating was increased to 40 percent, effective May 5, 1998.  The current claim is on appeal after the RO denied the Veteran's November 2004 claim for a higher rating.  In June 2010, the Board denied a higher rating prior to June 17, 2009.  

Upon review of the record, the Board notes that during the relevant period, from June 17, 2009, incapacitating episodes caused by intervertebral disc syndrome, requiring bed rest prescribed by a physician and treatment by a physician, have not been reported by the Veteran and are not shown in the medical evidence.  As such, a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board observes that the Veteran is currently in receipt of the maximum schedular evaluation under the General Rating Formula for Diseases and Injuries of the Spine based on range of motion.  In order to assign a higher rating, the record must establish that ankylosis is present.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  

The medical records clearly demonstrate that while the Veteran's motion of his lumbar spine has been limited, some range of motion is present.  Thus, it cannot be concluded that from June 17, 2009, the Veteran has had ankylosis of the entire thoracolumbar spine, and certainly not unfavorable ankylosis.  Moreover, in January 2011, a VA examiner specifically noted that there was no thoracolumbar spine ankylosis.  There is no basis, therefore, for a higher evaluation from June 17, 2009, inasmuch as there is no clinical evaluation of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Since the Veteran already receives the maximum disability rating available for limited motion in the lumbar spine, it is not necessary to consider the functional loss due to pain and weakness on motion.  Johnston, 10 Vet. App. 80 (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).

II. Right Lower Extremity Radiculopathy

The Veteran's right lower extremity radiculopathy is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 8520 (2010).  

Under that diagnostic code, an 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  10, 20, 40, and 60 percent ratings are warranted with mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve, respectively.  

The Veteran reports having leg pain.  On examination in January 2011, it was noted that lower extremity reflexes were 2+, strength testing was 5/5 with normal muscle tone and no atrophy, and there was decreased sensation to pinprick of the entire surface of the right lower extremity including the feet, decreased sensation to fine touch of the entire surface of the right leg proximal to the knee, and absent vibratory sense of the right lateral malleolus and patella.  The examiner commented that the sensory findings were not consistent with a sacroiliac radiculopathy.  In any event, the evidence reflects that from June 17, 2009, the problems associated with the Veteran's right lower extremity radiculopathy are wholly sensory.  

The introductory paragraph to the Diseases of the Peripheral Nerves section of the Schedule of Ratings neurological conditions and convulsive disorders (38 C.F.R. § 4.124a), in relevant part, states that following:  "The term 'incomplete paralysis,' with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree."  Given the level of sensory involvement detailed by the examiner, the Board finds that the overall disability picture for this period more nearly approximates the criteria for a 10 percent rating; that is, mild incomplete paralysis of the sciatic nerve.  As such, a higher rating is not warranted.  

III. Other Considerations

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his low back disability and right lower extremity radiculopathy.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for higher disability ratings for these disabilities as the medical evidence indicates the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine or moderate incomplete paralysis of the sciatic nerve.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether, since June 17, 2009, the Veteran's low back disability or right lower extremity radiculopathy presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a disability rating in excess of 40 percent for low back strain, status post laminectomy with fusion L5-S1, from June 17, 2009, is denied.

Entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy, from June 17, 2009, is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


